Order Supreme Court, New York County (Burton Sherman, J.), entered on or about March 24, 1989, which granted plaintiff’s motion to strike defendant’s answer unless defendant served answers to written interrogatories and complied with plaintiff’s document request, together with $500 costs, unanimously affirmed, with costs.
The court properly exercised its discretion in imposing monetary sanctions for defendant’s failure to provide responses to discovery notices. Defendant’s explanation that the delay was the result of its president’s death three months prior to service of the discovery notice was insufficient, especially because defendant failed to avail itself of statutory remedies provided for circumstances where timely response is impossible. The court was therefore fully justified in imposing the monetary sanctions. (Oppenheim & Macnow v Worth, 103 AD2d 687.) Concur—Ross, J. P., Asch, Milonas, Ellerin and Wallach, JJ.